EXHIBIT 10.38

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of February 23, 2005

 

between

 

BLACKROCK, INC.

 

and

 

MORGAN STANLEY & CO. INCORPORATED,

 

as representative of the Initial Purchasers



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT dated as of February 23, 2005 between Blackrock,
Inc., a Delaware corporation (the “Company”), and Morgan Stanley & Co.
Incorporated, as representative of the several initial purchasers listed on
Schedule I (the “Initial Purchasers”) to be named in the Purchase Agreement
dated February 16, 2005 (the “Purchase Agreement”) with the Company. In order to
induce the Initial Purchasers to enter into the Purchase Agreement, the Company
has agreed to provide the registration rights set forth in this Agreement. The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.

 

The Company agrees with the Initial Purchasers, (i) for their benefit as Initial
Purchasers and (ii) for the benefit of the beneficial owners (including the
Initial Purchasers) from time to time of the Securities (as defined herein),
which are convertible in certain circumstances into Underlying Common Stock (as
defined herein), and the beneficial owners from time to time of the Underlying
Common Stock issued upon conversion of the Securities (each of the foregoing a
“Holder” and together the “Holders”), as follows:

 

Section 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline” has the meaning set forth in Section 2(d)
hereof.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.

 

“Common Stock” means the shares of Class A common stock, $0.01 par value per
share, of the Company, and any other shares of common stock as may constitute
“Common Stock” for purposes of the Indenture, including the Underlying Common
Stock.

 

“Conversion Price” has the meaning assigned to such term in the Indenture.

 

“Damages Payment Date” means each February 15 and August 15.

 

“Deferral Notice” has the meaning set forth in Section 3(h) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(h) hereof.



--------------------------------------------------------------------------------

“Effectiveness Deadline” has the meaning set forth in Section 2(a)hereof.

 

“Effectiveness Period” means the period commencing on the first date that a
Shelf Registration Statement is declared effective under the Securities Act
hereof and ending on the date that all Securities and the Underlying Common
Stock have ceased to be Registrable Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the second paragraph of this Agreement.

 

“Indenture” means the Indenture dated as of February 23, 2005 between the
Company and JPMorgan Chase Bank, N.A., as trustee, pursuant to which the
Securities are being issued.

 

“Initial Purchasers” has the meaning set forth in the preamble hereof.

 

“Issue Date” means the first date of original issuance of the Securities.

 

“Liquidated Damages Amount” has the meaning set forth in Section 2(e) hereof.

 

“Material Event” has the meaning set forth in Section 3(h) hereof.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated February 16, 2005 relating to the Securities.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Prospectus” means a prospectus relating to a Shelf Registration Statement, as
amended or supplemented, and all materials incorporated by reference in such
Prospectus.

 

“Record Holder” means with respect to any Damages Payment Date relating to any
Securities or Underlying Common Stock as to which any Liquidated Damages Amount
has accrued, the registered holder of such Security or Underlying Common Stock
on the February 1 or August 1 immediately preceding the Damages Payment Date.

 

2



--------------------------------------------------------------------------------

“Registrable Securities” means the Securities until such Securities have been
converted into or exchanged for the Underlying Common Stock and, at all times
subsequent to any such conversion, the Underlying Common Stock and any
securities into or for which such Underlying Common Stock has been converted or
exchanged, and any security issued with respect thereto upon any stock dividend,
split or similar event until, in the case of any such security, (A) the earliest
of (i) its effective registration under the Securities Act and resale in
accordance with a Shelf Registration Statement, (ii) expiration of the holding
period that would be applicable thereto under Rule 144(k) or any successor or
similar provision then in effect or (iii) its sale to the public pursuant to
Rule 144 (or any successor or similar provision then in effect, but not Rule
144A) under the Securities Act, and (B) as a result of the event or circumstance
described in any of the foregoing clauses (i) through (iii), the legend with
respect to transfer restrictions required under the Indenture is removed or
removable in accordance with the terms of the Indenture or such legend, as the
case may be.

 

“Registration Default” has the meaning set forth in Section 2(e) hereof.

 

“Registration Default Period” has the meaning set forth in Section 2(e) hereof.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means the 2.625% Convertible Debentures Due 2035 of the Company to
be purchased pursuant to the Purchase Agreement, including any Securities
purchased by the Initial Purchasers upon exercise of their option to purchase
additional Securities.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof,
including amendments to such registration statement, all exhibits and all
materials incorporated by reference in such registration statement.

 

“Special Counsel” means Davis Polk & Wardwell or one such other successor
counsel as shall be specified by the Holders of a majority of the Registrable
Securities, but that may, with the written consent of the Initial Purchasers
(which shall not be unreasonably withheld), be another nationally recognized law
firm experienced in securities law matters designated by the

 

3



--------------------------------------------------------------------------------

Company. For purposes of determining Holders of a majority of the Registrable
Securities in this definition, Holders of Securities shall be deemed to be the
Holders of the number of shares of Underlying Common Stock into which such
Securities are or would be convertible as of the date the consent is requested.

 

“Trustee” means JPMorgan Chase Bank, N.A., the Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock into which the Securities are
convertible or issued upon any such conversion.

 

Section 2. Shelf Registration. (a) The Company shall prepare and file or cause
to be prepared and filed with the SEC, as soon as practicable but in any event
by the date (the “Filing Deadline”) 90 days after the Issue Date, a registration
statement for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act registering the resale of the Registrable
Securities from time to time by Holders (a “Shelf Registration Statement”). The
Shelf Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of the Registrable Securities for resale by the Holders
in accordance with the methods of distribution elected by the Holders and set
forth in the Shelf Registration Statement, subject to the limitations set forth
in Section 8(j). The Company shall use its reasonable best efforts to cause a
Shelf Registration Statement to be declared effective under the Securities Act
as promptly as is practicable but in any event by the date (the “Effectiveness
Deadline”) that is 180 days after the Issue Date, and to keep a Shelf
Registration Statement continuously effective under the Securities Act until the
expiration of the Effectiveness Period. To the extent permitted by applicable
law and the interpretations of the staff of the SEC, the Shelf Registration
Statement may be terminated with respect to the Registrable Securities on the
date the Effectiveness Period expires. Each Holder that became a Notice Holder
on or prior to the date ten Business Days prior to the initial Shelf
Registration Statement is declared effective shall be named as a selling
securityholder in the initial Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver the Prospectus
to purchasers of Registrable Securities in accordance with applicable law.

 

(b) If a Shelf Registration Statement covering resales of the Registrable
Securities ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all Registrable Securities registered
thereunder shall have been resold pursuant thereto or shall have otherwise
ceased to be Registrable Securities), the Company shall use its reasonable best
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall promptly amend the Shelf
Registration Statement in a manner reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or file an additional Shelf
Registration Statement so that all Registrable Securities outstanding as of the
date of such filing are covered by a Shelf Registration Statement. If a new
Shelf Registration Statement is filed, the

 

4



--------------------------------------------------------------------------------

Company shall use its reasonable best efforts to cause the new Shelf
Registration Statement to become effective as promptly as is practicable after
such filing and to keep the new Shelf Registration Statement continuously
effective until the end of the Effectiveness Period.

 

(c) The Company shall amend and supplement the Prospectus and amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or file a new Shelf Registration Statement, if required
by the Securities Act, or any other documents necessary to name a Notice Holder
as a selling securityholder pursuant to Section 2(d) below.

 

(d) Each Holder may sell Registrable Securities pursuant to a Shelf Registration
Statement and related Prospectus only in accordance with this Section 2(d) and
Section 3(h). Each Holder wishing to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus shall deliver a Notice and
Questionnaire to the Company at least three Business Days prior to any intended
distribution of Registrable Securities under the Shelf Registration Statement.
Each Holder who elects to sell Registrable Securities pursuant to the Shelf
Registration Statement shall agree that, by submitting a Notice and
Questionnaire to the Company, it will be bound by the terms and conditions of
the Notice and Questionnaire and this Agreement. From and after the date the
initial Shelf Registration Statement is declared effective, the Company shall,
as promptly as practicable after the date a Notice and Questionnaire is
delivered, and in any event upon the later of (x) twenty Business Days after
such date or (y) twenty Business Days after the expiration of any Deferral
Period in effect when the Notice and Questionnaire is delivered or put into
effect within twenty Business Days of such delivery date:

 

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file a new Shelf Registration
Statement or any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in a Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to a Shelf Registration Statement or shall file a new
Shelf Registration Statement, the Company shall use its reasonable best efforts
to cause such post-effective amendment or new Shelf Registration Statement to be
declared effective under the Securities Act as promptly as is practicable, but
in any event by the date (the “Amendment Effectiveness Deadline”) that is 60
days after the date such post-effective amendment or new Shelf Registration
Statement is required by this clause to be filed;

 

5



--------------------------------------------------------------------------------

(ii) provide such Holder copies of any documents filed pursuant to Section
2(d)(i); and

 

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any new Shelf Registration Statement or
post-effective amendment filed pursuant to Section 2(d)(i);

 

provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(h). Notwithstanding anything contained herein to the contrary, (i) the Company
shall be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Shelf Registration Statement or related Prospectus
and (ii) the Amendment Effectiveness Deadline shall be extended by up to twenty
Business Days from the expiration of a Deferral Period (and the Company shall
incur no obligation to pay Liquidated Damages during such extension) if such
Deferral Period shall be in effect on the Amendment Effectiveness Deadline.

 

(e) The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if:

 

(i) a Shelf Registration Statement has not been filed on or prior to the Filing
Deadline,

 

(ii) a Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline,

 

(iii) the Company has failed to perform its obligations set forth in Section
2(d)(i) within the time period required therein,

 

(iv) a new Shelf Registration Statement or a post-effective amendment to a Shelf
Registration Statement filed pursuant to Section 2(d)(i) has not become
effective under the Securities Act on or prior to the Amendment Effectiveness
Deadline (as extended by the proviso to Section 2(d), if applicable), or

 

(v) the aggregate duration of Deferral Periods in any period exceeds the number
of days permitted in respect of such period pursuant to Section 3(h) hereof,

 

Each event described in any of the foregoing clauses (i) through (vi) is
individually referred to herein as a “Registration Default.” For purposes of
this Agreement, each Registration Default set forth above shall begin and end on
the dates set forth in the table set forth below:

 

6



--------------------------------------------------------------------------------

Type of
Registration
Default by
Clause

--------------------------------------------------------------------------------

  

Beginning Date

--------------------------------------------------------------------------------

  

Ending Date

--------------------------------------------------------------------------------

(i)    Filing Deadline    the date a Shelf Registration Statement is filed (ii)
   Effectiveness Deadline    the date a Shelf Registration Statement becomes
effective under the Securities Act (iii)    the date by which the Company is
required to perform its obligations under Section 2(d)(i)    the date the
Company performs its obligations set forth in Section 2(d)(i) (iv)    the
Amendment Effectiveness Deadline (as extended by the proviso to Section 2(d), if
applicable)    the date the applicable post-effective amendment to a Shelf
Registration Statement or a new Shelf Registration Statement becomes effective
under the Securities Act (v)    the date on which the aggregate duration of
Deferral Periods in any period exceeds the number of days permitted by Section
3(h)    termination of the Deferral Period that caused the limit on the
aggregate duration of Deferral Periods to be exceeded

 

For purposes of this Agreement, Registration Defaults shall begin on the dates
set forth in the table above and shall continue until the ending dates set forth
in the table above.

 

Commencing on (and including) any date that a Registration Default has begun and
ending on (but excluding) the next date on which there are no Registration
Defaults that have occurred and are continuing (a “Registration Default
Period”), the Company shall pay to Record Holders of Registrable Securities in
respect of each day in the Registration Default Period, liquidated damages (i)
in respect of any Security then outstanding, at a rate per annum equal to 0.25%
for the first 90-day period after a Registration Default and 0.50% thereafter of
the aggregate principal amount of such Security and (ii) in respect of each
share of Underlying Common Stock then outstanding at a rate per annum equal to
0.25% for the first 90-day period after a Registration Default and 0.50%
thereafter on the Conversion Price on such date (each, a “Liquidated Damages
Amount”), as the case may be; provided that in the case of a Registration
Default Period that is in effect solely as a result of a Registration Default of
the type described in clause (iii) or (iv) of the preceding paragraph, such
Liquidated

 

7



--------------------------------------------------------------------------------

Damages Amount, as applicable, shall be paid only to the Holders (as set forth
in the succeeding paragraph) that have delivered Notices and Questionnaires that
caused the Company to incur the obligations set forth in Section 2(d) the
non-performance of which is the basis of such Registration Default. In
calculating the Liquidated Damages Amount on shares of Underlying Common Stock
on any date on which no Securities are outstanding, the Conversion Price used
shall be based on the Conversion Price that would be in effect if the Securities
were still outstanding. Notwithstanding the foregoing, no Liquidated Damages
Amount shall accrue as to any Registrable Security from and after the earlier of
(x) the date such security is no longer a Registrable Security and (y)
expiration of the Effectiveness Period. The rate of accrual of the Liquidated
Damages Amount, with respect to any period shall not exceed the rate provided
for in this paragraph notwithstanding the occurrence of multiple concurrent
Registration Defaults.

 

The Liquidated Damages Amount, shall accrue from the first day of the applicable
Registration Default Period, and shall be payable on each Damages Payment Date
during the Registration Default Period (and on the Damages Payment Date next
succeeding the end of the Registration Default Period if the Registration
Default Period does not end on a Damages Payment Date) to the Record Holders of
the Registrable Securities entitled thereto; provided that any Liquidated
Damages Amount accrued with respect to any Security or portion thereof redeemed
by the Company on a redemption date, purchased by the Company on a repurchase
date or converted into Underlying Common Stock on a conversion date prior to the
Damages Payment Date, shall, in any such event, be paid instead to the Holder
who submitted such Security or portion thereof for redemption, purchase or
conversion on the applicable redemption date, repurchase date or conversion
date, as the case may be, on such date (or promptly following the conversion
date, in the case of conversion), unless the redemption date or the repurchase
date, as the case may be, falls after February 1 or August 1 and on or prior to
the corresponding Damages Payment Date; and provided further, that, in the case
of a Registration Default of the type described in clause (iii) or (iv) of the
first paragraph of this Section 2(e) such Liquidated Damages Amount shall be
paid only to the Holders entitled thereto by check mailed to the address set
forth in the Notice and Questionnaire delivered by such Holder. The Trustee
shall be entitled, on behalf of registered holders of Securities or Underlying
Common Stock, to seek any available remedy for the enforcement of this
Agreement, including for the payment of such Liquidated Damages Amount.
Notwithstanding the foregoing, the parties agree that the sole damages payable
for a violation of the terms of this Agreement with respect to which liquidated
damages are expressly provided shall be such liquidated damages. Nothing shall
preclude any Holder from pursuing or obtaining specific performance or other
equitable relief with respect to this Agreement.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).

 

8



--------------------------------------------------------------------------------

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of a
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

 

(a) Before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC, furnish to the Initial
Purchasers and the Special Counsel of such offering, if any, copies of any such
Shelf Registration Statement, Prospectus or any amendment thereto, and upon
request, any such supplements, proposed to be filed at least three Business Days
prior to the filing of such Shelf Registration Statement or amendment thereto or
Prospectus or supplement thereto.

 

(b) Subject to Section 3(h) prepare and file with the SEC such amendments and
post-effective amendments to each Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement continuously effective
during the Effectiveness Period; cause the related Prospectus to be supplemented
by any required prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use its reasonable best efforts to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Shelf Registration Statement
during the Effectiveness Period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Shelf Registration
Statement as so amended or such Prospectus as so supplemented.

 

(c) As promptly as practicable give notice to the Notice Holders, the Initial
Purchasers and the Special Counsel, (i) when any Prospectus, prospectus
supplement, Shelf Registration Statement or post-effective amendment to a Shelf
Registration Statement has been filed with the SEC and, with respect to a Shelf
Registration Statement or any post-effective amendment, when the same has been
declared effective, (ii) of any request, following the effectiveness of the
initial Shelf Registration Statement under the Securities Act, by the SEC or any
other federal or state governmental authority for amendments or supplements to
any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable

 

9



--------------------------------------------------------------------------------

Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (v) of the occurrence of, but not the nature of or
details concerning, a Material Event (as defined in Section 3(h)) and (vi) of
the determination by the Company that a post-effective amendment to a Shelf
Registration Statement will be filed with the SEC, which notice may, at the
discretion of the Company (or as required pursuant to Section 3(h)) state that
it constitutes a Deferral Notice, in which event the provisions of Section 3(h)
shall apply.

 

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Shelf Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case at the earliest possible moment, and provide
prompt notice to each Notice Holder and the Initial Purchasers of the withdrawal
of any such order.

 

(e) As promptly as practicable furnish to each Notice Holder, the Special
Counsel and the Initial Purchasers, upon written request and without charge, at
least one conformed copy of each Shelf Registration Statement and any amendment
thereto, including exhibits and all documents incorporated or deemed to be
incorporated therein by reference.

 

(f) During the Effectiveness Period, deliver to each Notice Holder, the Special
Counsel, if any, and the Initial Purchasers, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus relating to such Registrable Securities
(including each preliminary prospectus) and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus or each amendment or supplement
thereto by each Notice Holder in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.

 

(g) Prior to any public offering of the Registrable Securities pursuant to a
Shelf Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the Notice Holders and the Special Counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and Questionnaire). The Company shall use its reasonable
best efforts to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period in connection with such
Notice Holder’s offer and sale of Registrable Securities pursuant to such
registration or qualification (or exemption therefrom) and do any and all other
acts or things reasonably necessary

 

10



--------------------------------------------------------------------------------

or advisable to enable the disposition in such jurisdictions of such Registrable
Securities in the manner set forth in the Shelf Registration Statement and the
related Prospectus; provided that the Company will not be required to (i)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to general service of
process in suits or to taxation in any such jurisdiction where it is not then so
subject.

 

(h) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of proceedings
with respect to a Shelf Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which a Shelf Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any Prospectus shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any pending corporate development that, in the reasonable discretion of the
Company, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus:

 

(i) in the case of clause (B) above, as promptly as practicable prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to the related Prospectus or
any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Shelf Registration
Statement and Prospectus so that such Shelf Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Shelf Registration Statement, use its
reasonable best efforts to cause it to be declared effective as promptly as is
practicable, and

 

(ii) give notice to the Notice Holders, and the Special Counsel, if any, that
the availability of a Shelf Registration Statement is suspended (a “Deferral
Notice”).

 

The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is

 

11



--------------------------------------------------------------------------------

practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and (z)
in the case of clause (C) above, as soon as in the reasonable discretion of the
Company, such suspension is no longer appropriate. Subject in all respects to
its obligation to use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as set forth in the previous sentence, the Company
shall be entitled to exercise its right under this Section 3(h) to suspend the
availability of a Shelf Registration Statement or any Prospectus, without
incurring or accruing any obligation to pay liquidated damages pursuant to
Section 2(e), and any such period during which the availability of the Shelf
Registration Statement and any Prospectus is suspended (the “Deferral Period”)
shall, without incurring any obligation to pay liquidated damages pursuant to
Section 2(e), not exceed 45 days; provided that the aggregate duration of any
Deferral Periods shall not exceed 45 days in any three month period or 120 days
in any 12 month period; provided further that in the case of a Material Event
relating to an acquisition or a probable acquisition or financing,
recapitalization, business combination or other similar transaction, the Company
may, without incurring any obligation to pay liquidated damages pursuant to
Section 2(e), deliver to Notice Holders a second notice to the effect set forth
above, which shall have the effect of extending the Deferral Period by such
period of time as is specified in such second notice but in no circumstances
shall the aggregate amount of Deferral Periods in the event of such Material
Event plus any other Deferral Periods exceed an aggregate of 165 days in any
twelve month period.

 

(i) If requested in writing in connection with a disposition of Registrable
Securities pursuant to a Shelf Registration Statement, make reasonably available
for inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker-dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, all relevant
financial and other records and pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the appropriate officers, directors
and employees of the Company and its subsidiaries to make reasonably available
for inspection during normal business hours on reasonable notice all relevant
information reasonably requested by such representative for the Notice Holders,
or any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided that such persons shall first agree in writing with the
Company that any non-public information shall be used solely for the purposes of
satisfying “due diligence” obligations under the Securities Act and exercising
rights under this Agreement and shall be kept confidential by such persons,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities, (ii) in
the opinion of Special Counsel, disclosure of such information is required by
law (including any disclosure requirements pursuant to federal

 

12



--------------------------------------------------------------------------------

securities laws in connection with the filing of any Shelf Registration
Statement or the use of any prospectus referred to in this Agreement), (iii)
such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person or (iv) such
information becomes available to any such person from a source other than the
Company and such source is not bound by a confidentiality agreement, and
provided further that the foregoing inspection and information gathering shall,
to the greatest extent possible, be coordinated on behalf of all the Notice
Holders and the other parties entitled thereto by the Special Counsel. Any
person legally compelled to disclose any such confidential information made
available for inspection shall provide the Company with prompt prior written
notice of such requirement so that the Company may seek a protective order or
other appropriate remedy.

 

(j) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
for a 12-month period commencing on the first day of the first fiscal quarter of
the Company commencing after the effective date of a Shelf Registration
Statement, which statements shall be made available no later than 45 days after
the end of the 12-month period or 90 days if the 12-month period coincides with
the fiscal year of the Company.

 

(k) Cooperate with each Notice Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities sold or to be sold
pursuant to a Shelf Registration Statement, which certificates shall not bear
any restrictive legends, and cause such Registrable Securities to be in such
denominations as are permitted by the Indenture and registered in such names as
such Notice Holder may request in writing at least two Business Days prior to
any sale of such Registrable Securities.

 

(l) Provide a CUSIP number for all Registrable Securities covered by each Shelf
Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with printed certificates for the Registrable Securities that are
in a form eligible for deposit with The Depository Trust Company.

 

(m) Cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc.

 

(n) Upon (i) the filing of the initial Shelf Registration Statement and (ii) the
effectiveness of the initial Shelf Registration Statement, announce the same, in
each case by release to Reuters Economic Services and Bloomberg Business News.

 

Section 4. Holder’s Obligations. (a) Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such

 

13



--------------------------------------------------------------------------------

Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(d) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading.

 

(b) Each Holder agrees by acquisition of any Registrable Securities that upon
receipt of any Deferral Notice, each Notice Holder agrees not to sell any
Registrable Securities pursuant to any Shelf Registration Statement until such
Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in Section 3(h)(i), or until it is advised in writing by the
Company that the Prospectus may be used.

 

Section 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any Shelf Registration
Statement is declared effective. Such fees and expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (x) with respect to filings required to be made with the
National Association of Securities Dealers, Inc. and (y) of compliance with
federal and state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of the Special Counsel in connection with Blue
Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may designate)), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication expenses relating to copies of any
Shelf Registration Statement or Prospectus delivered to any Holders hereunder,
(iv) fees and disbursements of counsel for the Company in connection with any
Shelf Registration Statement, (v) reasonable fees and disbursements of the
Trustee and its counsel and of the registrar and transfer agent for the Common
Stock, (vi) Securities Act liability insurance obtained by the Company in its
sole discretion

 

14



--------------------------------------------------------------------------------

and (vii) the reasonable fees and disbursements of Special Counsel. In addition,
the Company shall pay the internal expenses of the Company (including, without
limitation, all salaries and expenses of officers and employees performing legal
or accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing by the Company of the Registrable
Securities on any securities exchange on which similar securities of the Company
are then listed and the fees and expenses of any person, including special
experts, retained by the Company. Notwithstanding the provisions of this Section
5, each seller of Registrable Securities shall pay any broker’s commission,
agency fee or underwriter’s discount or commission in connection with the sale
of the Registrable Securities under a Shelf Registration Statement. Except as
expressly provided in clauses (i)(y) and (vii) above, the Company shall not be
responsible for the fees and expenses of any counsel, accountant or advisor for
the sellers of Registrable Securities.

 

Section 6. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless each Notice Holder, each
person, if any, who controls any such Notice Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Notice Holder within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Shelf Registration Statement or any amendment
thereof, any preliminary prospectus or any Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), caused by any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Holder furnished to the
Company in writing by such Holder expressly for use therein; provided that the
foregoing indemnity shall not inure to the benefit of any Holder (or to the
benefit of any person controlling such Holder) from whom the person asserting
such losses, claims or liabilities purchased the Registrable Securities, if a
copy of the Prospectus (as then amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) was not sent or given by
or on behalf of such Holder to such person, if required by law so to have been
delivered at or prior to the written confirmation of the sale of the Registrable
Securities to such person, and if the Prospectus (as so amended or supplemented)
would have cured the defect giving rise to such losses, claims, damages or
liabilities, unless such failure is the result of noncompliance by the Company
with Section 2(c) hereof.

 

(b) Each Holder agrees severally and not jointly to indemnify and hold harmless
the Company and its directors, its officers who sign any Shelf

 

15



--------------------------------------------------------------------------------

Registration Statement and each person, if any, who controls the Company (within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act) or any other Holder, to the same extent as the foregoing indemnity
from the Company to such Holder, but only with reference to information relating
to such Holder furnished to the Company in writing by such Holder expressly for
use in such Shelf Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of any Holder hereunder be
greater in amount than the dollar amount of the proceeds received by such Holder
upon the sale of the Registrable Securities pursuant to the Shelf Registration
Statement giving rise to such indemnification obligation.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed in writing to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by, in the case of parties
indemnified pursuant to Section 6(a), the Holders of a majority (with Holders of
Securities deemed to be the Holders, for purposes of determining such majority,
of the number of shares of Underlying Common Stock into which such Securities
are or would be convertible as of the date on which such designation is made) of
the Registrable Securities covered by the Shelf Registration Statement held by
Holders that are indemnified parties pursuant to Section 6(a) and, in the case
of parties indemnified pursuant to Section 6(b), the Company. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated

 

16



--------------------------------------------------------------------------------

by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 60
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 

(d) To the extent that the indemnification provided for in Section 6(a) or 6(b)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the initial placement pursuant to the Purchase Agreement (before deducting
expenses) of the Registrable Securities to which such losses, claims, damages or
liabilities relate. The relative benefits received by any Holder shall be deemed
to be equal to the value of receiving registration rights under this Agreement
for the Registrable Securities. The relative fault of the Holders on the one
hand and the Company on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Holders or by the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 6(d) are several in proportion to the respective number
of Registrable Securities they have sold pursuant to a Shelf Registration
Statement, and not joint.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount

 

17



--------------------------------------------------------------------------------

paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the immediately preceding paragraph shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding this
Section 6(d), no indemnifying party that is a selling Holder shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities sold by it and distributed to the public were
offered to the public exceeds the amount of any damages that such indemnifying
party has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to an indemnified
party at law or in equity, hereunder, under the Purchase Agreement or otherwise.

 

(f) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
any person controlling any Holder or any affiliate of any Holder or by or on
behalf of the Company, its officers or directors or any person controlling the
Company and (iii) the sale of any Registrable Securities by any Holder.

 

Section 7. Information Requirements. The Company covenants that, if at any time
before the end of the Effectiveness Period, the Company is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 and Rule 144A under the Securities Act and customarily
taken in connection with sales pursuant to such exemptions. Upon the written
request of any Holder, the Company shall deliver to such Holder a written
statement as to whether it has complied with such filing requirements, unless
such a statement has been included in the Company’s most recent report filed
pursuant to Section 13 or Section 15(d) of Exchange Act. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities (other than the Common Stock) under the Exchange
Act.

 

18



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

 

(a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. The Company represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any other
agreements.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Securities deemed to be the Holders, for purposes of this
Section, of the number of outstanding shares of Underlying Common Stock into
which such Securities are or would be convertible as of the date on which such
consent is requested). Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Shelf Registration Statement and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of at least a majority of
the Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing sentence, this
Agreement may be amended by written agreement signed by the Company and the
Initial Purchasers, without the consent of the Holders of Registrable
Securities, to cure any ambiguity or to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provision
contained herein, or to make such other provisions in regard to matters or
questions arising under this Agreement that shall not adversely affect the
interests of the Holders of Registrable Securities. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 8(b) whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
or by first-class mail, return receipt requested, and shall be deemed given (i)
when made, if made by hand delivery, (ii) upon confirmation, if made by
telecopier, (iii) one Business Day after being deposited with such courier, if
made by overnight courier or (iv) on the date indicated on the notice of
receipt, if made by first-class mail, to the parties as follows:

 

(i) if to a Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;

 

19



--------------------------------------------------------------------------------

(ii) if to the Company, to:

 

Blackrock, Inc.

40 East 52nd Street

 

New York, New York 10022

Attention: Robert P. Connolly, Esq.

Telecopy No.: 212-810-3744

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Attention: Richard L. Muglia, Esq.

Telecopy No.: 212-735-2000

 

(iii) if to the Initial Purchasers, to:

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York

Attention: Equity Capital Markets

Telecopy No.: (212) 761-0538

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 

(d) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchasers
or subsequent Holders if such subsequent Holders are deemed to be such
affiliates solely by reason of their holdings of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(e) Successors and Assigns. Any person who purchases any Registrable Securities
from the Initial Purchasers shall be deemed, for purposes of this Agreement, to
be an assignee of the Initial Purchasers. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
and shall inure to the benefit of and be binding upon each Holder of any
Registrable Securities, provided that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Registrable Securities in
violation of the terms of the Indenture. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise,

 

20



--------------------------------------------------------------------------------

such Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement. In no event will such methods of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of the Company.

 

(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof and the obligations to
make payments of and provide for liquidated damages under Section 2(e) hereof to
the extent such damages accrue prior to the end of the Effectiveness Period,
each of which shall remain in effect in accordance with its terms.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BLACKROCK, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

22



--------------------------------------------------------------------------------

Confirmed and accepted as of

the date first above written, for itself and

as representative of the several Initial Purchasers:

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

23